12/30/2015
                                                                                               FILED IN
                                                                                        1st COURT OF APPEALS
                                             NOTICE OF APPEALS                              HOUSTON, TEXAS
                                       ASSIGNMENT OF COURT OF APPEALS                   12/30/2015 2:57:21 PM
                                                                                        CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                       Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2015-09664            COURT:    11TH          TENTATIVE DUE DATE:        1/19/2016
APPEAL TYPE        REGULAR (MTN FOR NEW TRIAL FILED)                CASE STATUS:      DISPOSED (FINAL)
APPELLANT:         BRIAR CAPITAL LP
                   CARTO PROPERTIES, LLC, JEN MARIE RAU, INDIVIDUALLY, KEY MAPS, INC. AND THE JEN
APPELLEE:
                   MARIE RAU LIFE INSURANCE TRUST


EVENT FILE DATE         12/15/2015          NUMBER OF DAYS: 120
EVENT CODES;       CR
FILED BY:     GEORGE R GIBSON                       TBN:       793802
DATE ORDER SIGNED          9/21/2015
COURT ASSIGNED TO:         FIRST COURT OF APPEALS
IMAGE NO:     67139186        VOLUME:                    PAGE:
MOTION FOR NEW TRIAL FILING DATE:             : October 21, 2015
NOTES:       Cross-Appeal Filed.

                                                      CHRIS DANIEL
                                                      Harris County, District Clerk


                                                      By: /s/ DUANE C. GILMORE
                                                             DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
CR       CROSS-APPEAL
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        DEC 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    1 -    3

CASE NUM: 201509664__ PJN> __ TRANS NUM: _________ CURRENT COURT: 11 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: DISPOSED (FINAL)
STYLE: CARTO PROPERTIES (LLC)            VS BRIAR CAPITAL LP
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00007-0003 XDF 24043834 THE JEN MARIE RAU LIFE INSURAN     MCKEOWN, KIRA
_    00003-0003 XDF          RAU, JEN MARIE (INDIVIDUALLY)
_    00002-0003 XPL 00793802 BRIAR CAPITAL LP                   GIBSON, GEORG
_    00001-0003 XDF          CARTO PROPERTIES (LLC)
_    00006-0002 XDF          GOLDBERG, CHARLES N (TRUSTEE)   D
_    00004-0003 XPL 00791356 ELBAR INVESTMENTS (INC)         D STOW, MARY EL
_    00002-0002 XDF          BRIAR CAPITAL LP                D
_    00007-0002 XDF 24043834 THE JEN MARIE RAU LIFE INSURAN   D MCKEOWN, KIRA

==> (22) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        DEC 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    2 -    3

CASE NUM: 201509664__ PJN> __ TRANS NUM: _________ CURRENT COURT: 11 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: DISPOSED (FINAL)
STYLE: CARTO PROPERTIES (LLC)            VS BRIAR CAPITAL LP
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                  PTY  ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00005-0002 XDF 24043834 KEY MAPS (INC)                   D MCKEOWN, KIRA
_    00004-0002 XPL 00791356 ELBAR INVESTMENTS (INC)          D STOW, MARY EL
_    00003-0002 XDF 24043834 RAU, JEN MARIE (INDIVIDUALLY)    D MCKEOWN, KIRA
_    00001-0002 XDF 24043834 CARTO PROPERTIES (LLC)           D MCKEOWN, KIRA
_    00010-0001 AGT          GOLDBERG, CHARLES N (TRUSTEE)
_    00009-0001 AGT          ELBAR INVESTMENTS INC (A TEXAS
_    00008-0001 AGT          BRIAR CAPITAL L P (A TEXAS LIM
_    00007-0001 PLT 24043834 THE JEN MARIE RAU LIFE INSURAN     MCKEOWN, KIRA

==> (22) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        DEC 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    3 -    3

CASE NUM: 201509664__ PJN> __ TRANS NUM: _________ CURRENT COURT: 11 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: DISPOSED (FINAL)
STYLE: CARTO PROPERTIES (LLC)            VS BRIAR CAPITAL LP
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00006-0001 DEF 15291800 GOLDBERG, CHARLES N (TRUSTEE)   D OPPEL, JEFFRE
_    00005-0001 PLT 24043834 KEY MAPS (INC)                     MCKEOWN, KIRA
_    00004-0001 DEF 00791356 ELBAR INVESTMENTS (INC)         D STOW, MARY EL
_    00003-0001 PLT 24043834 RAU, JEN MARIE (INDIVIDUALLY)      MCKEOWN, KIRA
_    00002-0001 DEF 00793802 BRIAR CAPITAL LP                   GIBSON, GEORG
_    00001-0001 PLT 24043834 CARTO PROPERTIES (LLC)             MCKEOWN, KIRA



==> (22) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP